Filed 5/20/16 P. v. Pena CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C080140

         v.                                                                      (Super. Ct. No. 14F05724)

ALEJANDRO PENA,

                   Defendant and Appellant.




         A jury found defendant Alejandro Pena guilty of knowingly bringing a controlled
substance into jail, a felony, and misdemeanor possession of cocaine. The trial court
sentenced him to six years in prison.
         Defendant now contends the trial court erred in denying his motion to suppress
illegally seized evidence. (Pen. Code, § 1538.5.) We find no error in the denial of the
motion to suppress. Defendant also contends the abstract of judgment must be corrected
to reflect that his conviction for possession of a controlled substance was a misdemeanor
rather than a felony, and that his total sentence was six years. We agree.
         We will affirm the judgment and direct the trial court to correct the abstract of
judgment.



                                                             1
                                       BACKGROUND
       At approximately 3:30 in the morning, Sacramento Police Officer Clayton
Whitcomb was patrolling the Oak Park area. He contacted defendant, obtained his
identification, and ran a records check. Officer Whitcomb learned defendant had a prior
arrest history and asked if he could search defendant for anything illegal. Defendant
agreed. In the search, Officer Whitcomb found a baggie containing 0.72 grams of
cocaine. Officer Whitcomb arrested defendant and transported him to the county jail.
Prior to being searched at the jail, Officer Whitcomb asked if defendant had anything else
illegal on him, and defendant said he did not. Deputies found three additional bags of
cocaine, with a total weight of over three grams, in a secret pocket in defendant’s jeans.
       The jury found defendant guilty of knowingly bringing a controlled substance into
jail (Pen. Code, § 4573 -- count 1)1 and misdemeanor possession of a controlled
substance (Health & Saf. Code, § 11350, subd. (a) -- count 2). In bifurcated proceedings,
the trial court found true allegations that defendant had a prior felony conviction (§§ 667,
subds. (b)-(i), 1170.12) and committed the offenses while out on bail (§ 12022.1,
subd. (b)). The trial court sentenced defendant to six years in prison, consisting of two
years on count 1, doubled for the prior conviction, a consecutive two years for the on-bail
enhancement, and a concurrent 90 days for the misdemeanor conviction. (The trial court
also imposed various fines and fees.
                                       DISCUSSION
                                             I
       Defendant contends the trial court erred in denying his motion to suppress
evidence. We disagree.




1 Undesignated statutory references are to the Penal Code.




                                             2
                                              A
       Prior to trial, defendant filed a motion to suppress evidence under section 1538.5.
He claimed Officer Whitcomb had unlawfully detained him, it was not a consensual
encounter, Officer Whitcomb did not have reasonable suspicion to stop him, and he did
not consent to the search. The People argued the encounter was consensual, Officer
Whitcomb had probable cause to stop defendant, and defendant consented to the search.
       At the suppression hearing, Officer Whitcomb testified he was driving his marked
patrol car in the Oak Park area around 3:30 a.m. when he saw defendant riding his
skateboard in the middle of the street going in the opposite direction. Officer Whitcomb
thought it was suspicious that an individual in this particular residential area was out at
3:30 a.m. He also believed defendant had violated Vehicle Code section 21954,
subdivision (a), which provides that pedestrians must yield to vehicles on the roadway.
Officer Whitcomb turned his car around and followed defendant.
       When Officer Whitcomb got close to defendant, he turned his spotlight on and
illuminated him. Defendant stopped on the right side of the road, closer to the curb than
the patrol car. Officer Whitcomb did not activate his police lights or siren and did not use
the microphone in the vehicle. Officer Whitcomb got out of the patrol car and “engaged
[defendant] in casual conversation for quite a while,” asking why defendant was out so
late, where he was coming from, and whether he had any identification on him.
Defendant handed Officer Whitcomb his identification. Officer Whitcomb ran a records
check and learned defendant had a criminal history which included a weapons charge.
The records check took approximately three minutes. Officer Whitcomb testified this
was not a traffic stop, it was a consensual encounter.
       Officer Whitcomb asked defendant if he could search him. Defendant said he
understood why. Officer Whitcomb had defendant step toward the patrol car and lock his
hands behind his head. He asked defendant if he had anything illegal on him and
defendant answered he had a folding knife in his pocket, but nothing else. Officer

                                              3
Whitcomb asked if he could check and defendant consented to a search. During the
search, Officer Whitcomb found a baggie containing cocaine and placed defendant under
arrest.
          Defendant testified he yielded to the right side of the road when he heard a vehicle
behind him. Officer Whitcomb activated his spotlight, but not his lights, siren, or
loudspeaker. Officer Whitcomb did not touch defendant or threaten him and did not
draw his weapon. Officer Whitcomb spoke to him through the patrol car window for
about 30 seconds to a minute, asked where he was going, and then asked for defendant’s
identification. Officer Whitcomb had his identification for about a minute, during which
time defendant did not feel free to leave, “because when you are speaking to police
officers, you got to respect their -- you know. You know you can’t -- I never knew you
could just walk away from them.” He also did not feel comfortable leaving while Officer
Whitcomb had his identification. He testified Officer Whitcomb did not ask to search
him, but came up behind him and told him to put his hands on his head. Officer
Whitcomb asked if he had anything illegal and he answered he had a pocket knife.
Officer Whitcomb checked his pocket for the knife then continued to search.
          The trial court found this was a consensual encounter without the trappings of a
stop, because there was no use of emergency lights or siren and no use of force, but in
any event the Vehicle Code violation could establish reasonable suspicion for a stop, in
that Officer Whitcomb could in good faith believe the right of way had been violated.
The trial court found Officer Whitcomb more credible than defendant and believed
defendant had given consent to the search. Accordingly, the trial court denied the motion
to suppress.
                                               B
          Not every encounter between the police and a citizen is protected by the Fourth
Amendment. (In re Christopher B. (1990) 219 Cal. App. 3d 455, 460.) Police contacts
with individuals fall into three broad categories: (1) consensual encounters;

                                                4
(2) detentions; and (3) formal arrests. (In re Manuel G. (1997) 16 Cal. 4th 805, 821.)
A consensual encounter requires no objective justification and there is no restraint on a
person’s liberty. Accordingly, it does not trigger Fourth Amendment scrutiny. (People v.
Bailey (1985) 176 Cal. App. 3d 402, 405.) A detention “involves a seizure of the
individual for a limited duration and for limited purposes” and is acceptable “ ‘if there is
an articulable suspicion that a person has committed or is about to commit a crime.’ ”
(Ibid.) An arrest also involves a seizure of the person and requires probable cause.
(Ibid.)
          We apply an objective test in determining whether a seizure has occurred. The
issue is whether the officer’s words and actions conveyed to a reasonable person that he
was being ordered to restrict his movement. (People v. Celis (2004) 33 Cal. 4th 667,
673.) We accept the magistrate’s express or implied findings when supported by
substantial evidence and determine independently whether the search or seizure was
reasonable. (People v. Woods (1999) 21 Cal. 4th 668, 673-674; People v. Watkins (2009)
170 Cal. App. 4th 1403, 1408.)
          “[T]here is ‘no “bright-line” distinction between a consensual encounter and a
detention.’ ” (People v. Linn (2015) 241 Cal. App. 4th 46, 59.) A “ ‘consensual encounter
between a police officer and a citizen can be transformed into a . . . detention . . . “if, in
view of all the circumstances . . . a reasonable person would have believed that he was
not free to leave.” ’ ” (California v. Hodari D. (1991) 499 U.S. 621, 639 [113 L. Ed. 2d
690, 705-706], quoting United States v. Mendenhall (1980) 446 U.S. 544, 554
[64 L. Ed. 2d 497, 509].) “A seizure occurs whenever a police officer ‘by means of
physical force or show of authority’ restrains the liberty of a person to walk away.”
(People v. Souza (1994) 9 Cal. 4th 224, 229, quoting Terry v. Ohio (1968) 392 U.S. 1, 19,
fn. 16 [20 L. Ed. 2d 889, 905].) “Examples of circumstances that might indicate a seizure,
even where the person did not attempt to leave, would be the threatening presence of
several officers, the display of a weapon by an officer, some physical touching of the

                                               5
person of the citizen, or the use of language or tone of voice indicating that compliance
with the officer’s request might be compelled.” (Mendenhall, at p. 554; People v. Terrell
(1999) 69 Cal. App. 4th 1246, 1254.) “[O]ther relevant factors include the time and place
of the encounter, whether the police indicated the defendant was suspected of a crime,
whether the police retained the defendant’s documents, and whether the police exhibited
other threatening behavior.” (Linn, at p. 58.)
       “[A] seizure does not occur simply because a police officer approaches an
individual and asks a few questions. So long as a reasonable person would feel free
‘to disregard the police and go about his business,’ [citation], the encounter is consensual
and no reasonable suspicion is required. The encounter will not trigger Fourth
Amendment scrutiny unless it loses its consensual nature.” (Florida v. Bostick (1991)
501 U.S. 429, 434 [115 L. Ed. 2d 389, 398].) During a consensual encounter, an officer
may ask about the contents of a person’s pockets, ask for identification, and even ask the
person to submit to a search. In determining whether compliance was voluntary, the
manner or mode of the request is considered. (People v. Franklin (1987) 192 Cal. App. 3d
935, 941.)
       Relying on cases in which an officer used a spotlight and other cases in which the
officer took the defendant’s identification and ran a warrants check, defendant argues this
encounter became a detention because a reasonable person would have believed that he
was not free to leave, to decline the officer’s request, or to terminate the encounter. But
the use of a spotlight is not sufficient, by itself, to cause a person to believe his freedom
of movement has been restrained. (People v. Perez (1989) 211 Cal. App. 3d 1492, 1496;
People v. Franklin, supra, 192 Cal.App.3d at pp. 938, 940; People v. Rico (1979)
97 Cal. App. 3d 124, 128-129, 130.) Nor is taking a defendant’s identification and running
a records check. (People v. Bouser (1994) 26 Cal. App. 4th 1280, 1285-1286.) Those are
certainly circumstances to be considered in light of all the facts, but given the United
States Supreme Court’s emphasis that we must “assess the coercive effect of police

                                               6
conduct, taken as a whole, rather than to focus on particular details of that conduct in
isolation” (Michigan v. Chesternut (1988) 486 U.S. 567, 573 [100 L. Ed. 2d 565, 572]),
they do not necessarily transform the encounter from a consensual one to a seizure.
       Here, Officer Whitcomb was the only officer on the scene with defendant. He
illuminated the area with his spotlight, but he did not use his emergency lights, his siren,
or his patrol car loud speaker. He parked behind defendant and did not block his path.
He did not draw his weapon or nightstick, and he did not touch defendant. Officer
Whitcomb approached defendant and conversationally asked where he was coming from
and why he was out so late. Defendant voluntarily answered Officer Whitcomb’s
questions. Officer Whitcomb was speaking casually with defendant, not commanding a
response from him. Officer Whitcomb asked if defendant had any identification on him
and defendant voluntarily handed it to Officer Whitcomb. Officer Whitcomb had
defendant’s identification for about one minute while he ran a records check. Defendant
felt he could not leave because people have to respect officers; his feeling was based on
his own beliefs, not on Officer Whitcomb’s words or actions. According to the trial
court’s findings of fact, after learning defendant had a criminal history including a
weapons charge, Officer Whitcomb asked if he could search defendant and defendant
consented. That is, in the space of at most three minutes, defendant voluntarily answered
Officer Whitcomb’s questions, voluntarily provided his identification, and consented to a
search. On these facts, we agree with the magistrate’s conclusion that this was a
consensual encounter. Because we find this was a consensual encounter, we need not
address defendant’s other claims regarding the search.
                                             II
       Defendant also contends the abstract of judgment must be corrected to reflect that
he was convicted of a misdemeanor violation of Health and Safety Code section 11350,
subdivision (a), and that his total term is six years, not six years three months. The
People agree, and we do too.

                                              7
       Defendant was charged and convicted of a misdemeanor count of Health and
Safety Code section 11350, subdivision (a). The trial court imposed a 90-day concurrent
term on the misdemeanor. The abstract of judgment incorrectly lists the misdemeanor
conviction in the Part 1 listing of felony convictions2 and identifies the total sentence as
six years three months. The abstract must be corrected to reflect the judgment as orally
imposed by the trial court. (People v. Mitchell, supra, 26 Cal.4th at p. 185.)
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment by striking the misdemeanor conviction from the Part 1 listing of felony
convictions and to correct defendant’s total time in Part 8 from six years three months to
six years.


                                                       /S/
                                                  Mauro, J.


We concur:


      /S/
Raye, P. J.


      /S/
Butz, J.




2 The abstract of judgment forms do not have entries for misdemeanor offenses. They
do permit entries for “other orders.” An entry noting a misdemeanor conviction could
apparently be made as an “other order,” though such an entry does not appear to be
legally required. The ultimate purpose of the abstract of judgment is to act as a synopsis
of the trial court’s judgment for prison authorities who are responsible for the execution
of the defendant’s sentence. (People v. Mitchell (2001) 26 Cal. 4th 181, 185; In re Black
(1967) 66 Cal. 2d 881, 889-890; People v. Hong (1998) 64 Cal. App. 4th 1071, 1076.)

                                              8